Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 1 of 11

EXHIBIT A
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 _Page 2 of 11

 

(FILED: WESTCE WESTCHESTER Ci COUNTY CLERK 08/26/2020 01:2 7PM . INDEX NO. 59257/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/26/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF WESTCHESTER
--=- x
JUAN MEDRANO-PIZARRO and ANNA FLATTAU, Index No.
Plaintiffs, Date Purchased:
SUMMONS
- against -
SHOP-RITE SUPERMARKETS, INC. VENUE: PLAINTIFF
DESIGNATES
WESTCHESTER COUNTY
BASED UPON
PLAINTIFFS’ RESIDENCE
Defendant.
=-=-X
| RUSH TO YOUR INSURANCE
TO THE ABOVE NAMED DEFENDANTS: BROKER OR COMPANY

 

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the plaintiff's attorney within 20 days after this summons, exclusive of the day of
service (or within 30 days after the service is complete if this summons is not personally
delivered to you within the State of New York); and, in case of your failure to appear or answer,
judgment will be taken against you by default for the relief demanded in the complaint.

Dated: Mineola, New York

August 26, 2020 Vale f

we
MATTHEW R. BE GBR
PETROCELLI HRISTY, LLP
Attorneys for Plaintiffs
JUAN MEDRANO-PIZARRO
and ANNA FLATTAU
170 Old Country Road, Suite 611
Mineola, New York 11501
(516) 746-4000
File #: 7120 PI

TO: SHOP-RITE SUPERMARKETS, INC.
5000 RIVERSIDE DRIVE
KEASBEY, NEW JERSEY, 08832

 

| RUSH TO YOUR INSURANCE
BROKER OR COMPANY

1 of 1
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 3 of 11
FILED: WESTCHESTER COUNTY CLERK 08/26/2020 01:27 PM TRUER: BO SEASPECAZ

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 08/26/2020

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

 

COUNTY OF WESTCHESTER
JUAN MEDRANO-PIZARRO and ANNA FLATTAU, °
Index No.
Plaintiffs,
VERIFIED COMPLAINT
-against-
SHOP-RITE SUPERMARKETS, INC. | : SEA Oh renee |
Defendant.
~---X

 

Plaintiffs, JUAN MEDRANO-PIZARRO and ANNA FLATTAU, complaining of the
defendant, through his attorneys, PETROCELLI & CHRISTY, LLP, respectfully alleges, upon
information and belief, as follows:

AS AND FOR A FIRST CAUSE OF ACTION

1. That plaintiffs, JUAN MEDRANO-PIZARRO and ANNA FLATTAU, reside at 7
Kaateskill Place, Scarsdale, in the county of Westchester, State of New York.

2. That at all times herein after mentioned, defendant, SHOP-RITE
SUPERMARKETS, INC. (hereinafter “SHOP-RITE”), was and still is a foreign corporation,
duly authorized to transact business within the State of New York.

3. That at all times hereinafter mentioned, defendant, SHOP-RITE, was and still is a
foreign limited liability company, duly authorized to transact business within the State of New
York.

4, That at all times hereinafter mentioned, defendant, SHOP-RITE was and still is a
domestic limited liability company, duly authorized to transact business within the State of New

York.

1 of 6

 
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 4 of 11

(FILED: WESTCHESTER COUNTY CLERK 08/26/2020 01:27 PM INDEX NO. 59257/2020
NYSCEF DOC. NO. 2 . , ‘ RECEIVED NYSCEF: 08/26/2020

 

5. That at all dines feede: mentioned, and on September 12, 2019, defendant,
SHOP-RITE, owned the premises located at 955 Central Avenue, Scarsdale, New York.

6. That at all times hereinafter mentioned, and on September 12, 2019, defendant,
SHOP-RITE was the lessee of the premises located at 955 Central Avenue, Scarsdale, New
York.

fi That prior to and on September 12, 2019, and at all times hereinafter mentioned,
defendant, SHOP-RITE maintained the aforementioned premises.

8. That prior to and on September 12, 2019, and at all times hereinafter mentioned,
defendant, SHOP-RITE operated the aforementioned premises:

9. That prior to and on September 12, 2019, and at all times hereinafter mentioned,
defendant, SHOP-RITE managed the aforementioned premises.

10. That prior to and on September 12, 2019, and at all times hereinafter mentioned,
defendant, SHOP-RITE controlled the aforementioned premises.

11. That prior to and on September 12, 2019, and at all times hereinafter mentioned,
defendant, SHOP-RITE, operated the store within said premises located at 955 Central Avenue,

‘ Scarsdale, New York.

12.‘ That prior to and on September 12, 2019, and that all times hereinafter mentioned,
defendant, SHOP-RITE, by their agents, servants and/or employees, maintained and undertook
to protect and maintain the floors of the aforesaid premises.

13. That prior to and on September 12, 2019, and at all times hereinafter mentioned,
defendant, SHOP-RITE, their agents, servants, and/or employees had charge of the aforesaid
premises located at 955 Central Avenue, Scarsdale, New York, inclusive of the floors therein
and, accordingly, it was the duty of said defendants, and/or their agents, servants and/or

employees, to use reasonable care and diligence in the management, operation, care and

2 of 6

 
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 5 of 11

FILED: WESTCHESTER COUNTY CLERK 08/26/2020 01:27 P INHER BO. Safer Renee

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 08/26/2020

maintenance of said building ante premises, for the purpose of keeping same in a reasonably
safe condition for lawful persons traversing therein.

14.‘ That prior to and on September 12, 2019, and at all times hereinafter mentioned,
defendant, SHOP-RITE, their agents, servants and/or employees maintained and did undertake to
inspect, repair, maintain, protect and/or otherwise make safe the aforesaid premises, for lawful
persons traversing therein,

15. = That on September 12, 2019, while plaintiff was lawfully and carefully
proceeding over and upon a common walkway utilized by defendant’s customers, near a floral
display and/or produce section of said store, he was caused to trip and/or slip and fall, as a result
of coming into contact with a puddle of water, causing him to sustain severe and grievous
injuries with resultant special damages.

16. That the said occurrence and injuries resulting therefrom were caused and/or
precipitated by reason of the recklessness, negligence and carelessness of the defendant, their
agents, servants and/or employees, in that they segligentliy caused, created, allowed and
permitted the aforesaid common area and/or walkway to be, become and remain in a hazardous,
dangerous, defective, trap-like and unsafe condition, the same being negligently maintained; and,
that the defendants created said condition and/or failed to remedy said condition, so that a
dangerous, defective and trap-like condition existed in said common area and/or walkway,
endangering the life and limb of persons lawfully traversing thereat.

17. That said occurrence and the injuries resulting therefrom were caused and/or
precipitated solely and wholly by reason of the recklessness, negligence and carelessness of the
defendant, their agents, servants and/or employees, without any negligence on the part of the

plaintiff contributing thereto.

3 of 6

 
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 6 of 11

 

 

(FILED: WESTCHESTER COUNTY CLERK 08/26/2020 01:27 PM . !NDEX No. 59257/2020
NYSCEF DOC. NO. 2 : ' RECEIVED NYSCEF: 08/26/2020

18. That the detente, SHOP-RITE, had actual and/or constructive notice of the
dangerous, defective, hazardous and trap-like condition of the aforesaid location, and failed,
neglected and/or refused to timely and properly inspect, maintain, correct, barricade, cordon off
and/or repair said condition.

19. That by reason of the foregoing, plaintiff, JUAN MEDRANO-PIZARRO,
sustained severe injuries to various parts of his body; that he suffered and will continue to suffer
for some time to come, great pain and anguish in body and mind; that he received the necessary
hospital care and attention, and will continue to receive medical treatment for which expenses
have, are and will continue to be incurred; and, that as a result of the injuries sustained, he may
in the future require further hospitalization, medical care and attention; and, that he has been
unable to return to his usual activities; and, that upon information and belief, his injuries are
permanent and disabling in nature.

20. That the amount of damages suffered by plaintiff as a result of the recklessness,
carelessness, and negligence of the defendant, exceeds the jurisdictional limits of all lower courts

which would otherwise have jurisdiction.

AS AND FOR A SECOND CAUSE OF ACTION
21. ‘Plaintiffs repeat, reiterate and reallege each and every allegation set forth in the
paragraphs above, as if fully set forth herein.
22. That at all times herein mentioned, plaintiff, JUAN MEDRANO-PIZARRO was
and is the lawful spouse of plaintiff, ANNA FLATTAU.
23. That as a result of the foregoing negligence of the defendants, and the resultant

injuries sustained by JUAN MEDRANO-PIZARRO, ANNA FLATTAU has been deprived of

4 of 6

 
(FILED: WESTCHESTER COUNTY CLERK 08/26/2020 01:27 PM THOEN NO. S9RE7/ 2020

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 08/26/2020

~

Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 7 of 11

 

 

the society, services, ecnsoatiutt and companionship of her husband and will continue to be
deprived of siiek society, services and companionship of her husband.

24. That the amount of damages suffered by plaintiff as a result of the recklessness,
carelessness, and negligence of the defendant, exceeds the jurisdictional limits of all lower courts
which would otherwise have jurisdiction.

25. That this action falls within one or more of the exceptions of CPLR §1602.

WHEREFORE, plaintiffs, JUAN MEDRANO-PIZARRO and ANNA FLATTAU,
demand judgment against the defendant, SHOP-RITE, in an amount which exceeds the
jurisdiction of all lower courts of the State of New York, together with the costs, interest and

disbursements of this action.

Dated: Mineola, New York
August 26, 2020
Yours, etc.,

Vt

‘RUSH TO YOUR INSURANCE | MATTHEW R. JAEGER
BROKER OR COMPANY PETROCELLI & CHRISTY, LLP

Attomeys for Plaintiffs

JUAN MEDRANO-PIZARRO
and ANNA FLATTAU

170 Old Country Road, Suite 611
Mineola, New York 11501

(516) 746-4000

File #: 7120 PI

 

5 of 6
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 8 of 11

(FILED: WESTCHESTER COUNTY CLERK 08/26/2020 01:27 PM INDEX NO. 59257/2020
NYSCEF DOC. NO. 2 : , RECEIVED NYSCEF: 08/26/2020

 

 

&

ATTORNEY VERIFICATION

6.

STATE OF NEW YORK __)
COUNTY OF NASSAU)

MATTHEW R. JAEGER, ESQ., an attorney duly licensed to practice law in the Courts
of the State of New York, affirms under the penalty of perjury, that he is an attorney of the firm
of PETROCELLI & CHRISTY, LLP, attorneys for the plaintiff, in the within action; that he
has read the foregoing SUMMONS AND COMPLAINT, and knows the contents thereof; that
the same is true of his own knowledge, except as to the matters therein stated to be alleged on
information and belief, and that as to those matters, he believes to be true.

Deponent further states that the reason why this Verification is snsdelby your deponent and
not by said party is that the said party is not within the County where your deponent has his offices.

That the source of deponent's information and the grounds for his belief are reports of

investigations and records in the file.

Dated: Mineola, New York
August 26, 2020

Wit fe

MATTHEW RAAEGER, ESQ. °

6 of 6
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 9 of 11

(FILED: WESTCHESTER COUNTY CLERK 08/26/2020 05:00 PM INDEX NO. 59257/2020

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 08/26/2020

 

we *

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF WESTCHESTER
x
JUAN MEDRANO-PIZARRO and ANNA FLATTAU, Index No.: 59257/2020
Plaintiffs,
CERTIFICATION
- against -

SHOP-RITE SUPERMARKETS, INC.

Defendant.

 

x

Pursuant to 22 NYCRR § 130-1.1-a, I, MATTHEW R. JAEGER, ESQ., an attorney
admitted to practice law in the Courts of the State of New York, do hereby certify, to the best of
my knowledge and belief, that the following attached papers: SUMMONS AND VERIFIED
COMPLAINT, are in accordance with the rules pertaining to this Certification.

Dated: Mineola, New York
August 26, 2020

Yours, etc.,

PETROCELLI & CHRISTY, LLP

WV, L a
MATTHEW R. JAEGER
PETROCELLI & CHRISTY, LLP
Attorneys for Plaintiffs
JUAN MEDRANO-PIZARRO
and ANNA FLATTAU
170 Old Country Road, Suite 611
Mineola, New York 11501
(516) 746-4000
File #: 7120 PI

TO: - SHOP-RITE SUPERMARKETS, INC.
5000 RIVERSIDE DRIVE
KEASBEY, NEW JERSEY, 08832

1 of i
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 Page 10 of 11
INDEX NO. 59257/2020

(FILED; “WESTCHESTER COUNTY CLERK 0872672020 02:25 PM
NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 08/26/2020

SUPREME COURT OF THE STAFE OF NEW YORK

 

 

 

 

COUNTY OF WESTCHESTER
x

JUAN MEDRANO-PIZARRO and ANNA FLATTAU

Plaintiff/Petitioner,

- against - Index No.59257/2020
SHOP-RITE SUPERMARKETS, INC.
RUSH TO YOUR INSURANCE |
Defendant/Respondent. BROKER OR COMPANY ©
x
NOTICE OF ELECTRONIC FILING
(Mandatory Case)

(Uniform Rule § 202.5-bb)

You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system ("NYSCEF”), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

e if you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.

If you choose to participate in e-filing, you must have access to a computer and a
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.

The benefits of participating in e-filing include:
® serving and filing your documents electronically
® free access to view and print your e-filed documents
@ limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)

To register for e-filing or for more information about how e-filing works:

@ visit: www.nycourts.gov/efile-unrepresented or
® contact the Clerk’s Office or Help Center at the court where the case was filed. Court

contact information can be found at www.nycourts.gov

Page ok of 2 EFM-1
Case 7:21-cv-00445-PMH Document 1-1 Filed 01/19/21 _ Page 11 of 11

 

 

 

{FILED : WESTCHESTER COUNTY CLERK 0872672020 02:25 Py INDEX NO. 59257/2020
NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 08/26/2020

To find legal information tp help.you represent yourself visit www.nycourthelp.gov

Information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/efile ; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they lack (along with all employees subject
to their direction) the knowledge to operate stich equiprnent. [Section 202.5-bb(e)]'-° ~

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: nyscef@nycourts.gov).

Dated: 8/26/2020

MATTHEW R. JAEGER
170 Old Country Road - Suite 611

 

 

 

 

 

Name
PETROCELLI & CHRISTY, LLP Mineola, New York 11501
Firm Name Address
516-746-4000
Phone

pclegal@petrocelli-christy. com

E-Mail

To: SHOP-RITE SUPERMARKETS,

 

 

 

i / RUSH TO YOUR INSURANCE | i
BROKER OR COMPANY °

2/24/20

Index # Page ¢ Of 2 EFM-1
